DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/913,030 filed on June 26, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the Species 1 invention reading on Fig. 3 in the reply filed on 02/16/2022 is acknowledged.  The Applicants indicated that claims 1-5 and 10-20.  Accordingly, pending in this Office action are claims 1-20.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Since this application is otherwise in condition for allowance, the title of the invention has been changed by an examiner’s amendment in accordance with MPEP§606.01.

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the formal matter regarding the title.  Accordingly, an examiner’s amendment to the record appears below.  Should 

The application has    been amended as follows:
In the title: Replace the title with: Image Sensing Device Including Pixel Grid Region, Open Grid Region, and Air Layer.

Election/Restrictions
Claims 1 and 16 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 12/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 12/17/2021 is hereby withdrawn.  Claims 6-9, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.

Allowable Subject Matter           
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record Han (US 10,121,808) discloses most aspects of the claimed invention.  However, regarding independent claims 1 and 14, Han does not disclose that “in the pixel grid region, the first light shielding patterns and the second light shielding patterns include: 20an air layer; and a capping layer disposed over the air layer, wherein the open grid region includes an open region in which at least one of the first light shielding patterns or the second light shielding patterns is configured to include an air layer without the26148606262.1U.S. Patent ApplicationAttorney Docket No.: 088453-8282.US00 capping layer disposed over the air layer10”.
Regarding claim 16, Han does not disclose that “the second grid structure is configured to provide an open region in which at least one of the first light shielding patterns or the second light shielding patterns is configured to include an air layer 5without a capping layer disposed over the air layer”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/Primary Examiner, Art Unit 2814